F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          NOV 6 2002
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

    DEBRA SUE DEWBERRY,

                Petitioner - Appellant,
                                                       No. 02-6025
    v.                                            D.C. No. 00-CV-1281-L
                                                     (W.D. Oklahoma)
    NEVILLE MASSIE, Warden,

                Respondent - Appellee.


                            ORDER AND JUDGMENT          *




Before KELLY and BALDOCK , Circuit Judges, and        BRORBY , Senior Circuit
Judge.




         Petitioner-appellant Debra Sue Dewberry was convicted in Oklahoma state

court of first degree murder of her newborn child and unlawful disposal of a dead

body, and she was sentenced to life in prison without possibility of parole. After

her conviction was affirmed on direct appeal by the Oklahoma Court of Criminal

Appeals, she filed this action under 28 U.S.C. § 2254 seeking federal habeas



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
relief. The district court denied relief. Petitioner now seeks to appeal two issues:

whether trial counsel’s assistance was constitutionally ineffective because counsel

failed to investigate and present evidence on petitioner’s mental state at the time

of the offenses, and whether the evidence was sufficient to support her conviction

for first degree murder.    1



       Before petitioner may appeal, she must first obtain a certificate of

appealability (COA) under 28 U.S.C. § 2253(c). We may issue petitioner a COA

only if we conclude that she “has made a substantial showing of the denial of a

constitutional right.”     Id. § 2253(c)(2). Based upon our thorough review of the

record, petitioner’s brief, and the pertinent law, we conclude that petitioner has

not made the required showing for a COA.

       Accordingly, we DENY petitioner’s application for a certificate of

appealability, and we DISMISS the appeal.



                                                      Entered for the Court



                                                      Paul J. Kelly, Jr.
                                                      Circuit Judge


1
       After examining petitioner-appellant’s brief and the appellate record, this
panel has determined unanimously to grant petitioner-appellant’s request for a
decision on the brief without oral argument.  See Fed. R. App. P. 34(f); 10th Cir.
R. 34.1(G). The case is therefore ordered submitted without oral argument.

                                            -2-